Citation Nr: 1524261	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-17 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for an anxiety disorder, not otherwise specified.

2.  Entitlement to service connection for hypertension, including as secondary to an anxiety disorder, not otherwise specified.  

3.  Entitlement to service connection for a headache disability.  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2010 decisions of the Winston-Salem, North Carolina, Regional Office (RO).  

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In the interest of clarity, the Board deems it necessary to address the procedural posture of the claims pertaining to the anxiety disorder and headache disability claims.  The September 2008 rating action granted service connection for the anxiety disorder and assigned an initial 30 percent disability rating; and denied service connection for the claimed headache disability.  The RO deemed June 4, 2009 submission from the Veteran and his representative to be an increased rating claim for the anxiety disorder and another service connection claim for a headache disability; however, the statement was indeed a timely notice of disagreement with the aforementioned determinations in the September 2008 rating action.  As such, the RO was required to issue an appropriate Statement of the Case (SOC) and the matters were placed in appellate status.  See 38 C.F.R. § 20.201 (2014).  

Significantly, an SOC was never issues relating to the headache disability claim and it was not until June 2012 that an SOC pertaining to the anxiety disorder was issued.  Further, the May 2010 and January 2011 rating actions purporting to address the matter of the appropriate rating for the anxiety disorder failed to assign the maximum benefit available, rendering the decisions insufficient to remove the matter from appellate status.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010) (a pending claim that is placed in appellate status cannot be resolved absent appellate adjudication of the matter or an RO decision granting the full benefit sought on appeal).  Thus, the September 2008 rating action is the proper determination before the Board, with respect to the anxiety disorder and headache disability.  

The May 2010 rating action initially denied the Veteran's service connection claim for hypertension, including secondary to an anxiety disorder.  

Numerous pieces of relevant argument and evidence have been associated with the record since the June 2012 Statement of the Case and the Veteran and his representative had not submitted a waiver of the procedural right to initial Agency of Original Jurisdiction (AOJ) consideration of this evidence; however, with respect to the hypertension service connection claim, the Board is granting the benefit in full and this eliminates any need to remand this aspect of the appeal to allow the AOJ to consider the relevant evidence in the first instance.  38 C.F.R. § 20.1304 (2014).

The issue of entitlement to service connection for a chronic pain disability, including as secondary to an anxiety disorder, has been raised by the record in a July 11, 2013 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a headache disability and an initial disability rating in excess of 30 percent for an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, hypertension is due to an anxiety disorder, not otherwise specified. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014). 

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting service connection for hypertension.  This is a grant of the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection and presumptive service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Service connection has been in effect for an anxiety disorder, not otherwise specified, during the pendency of the appeal.  The analysis to follow will center on entitlement to service connection on a secondary basis and this is not prejudicial to the Veteran given the outcomes below. 

In a January 2009 statement, private psychologist M. Poston, Psy.D., detailed the treatment of the Veteran's psychiatric disability and diagnosed aggravated hypertension.  Dr. Poston indicated that there were numerous manifestations of the Veteran's psychiatric disability that correlate to hypertension, "such as anxiety, panic, nervous ticks (sniffing, throat-clearing), pressured speech (often stuttering), intense visual focus, strained voice (louder than necessary), and noticeable perspiration."  

Dr. Poston then opined that the Veteran's hypertension has be "significantly aggravated" by psychiatric manifestations and states that both private and VA medical professional have concluded that it is more likely than not that hypertension more likely than not aggravated by psychiatric manifestation, citing a relevant source to support the provided proposition.  Additionally, Dr. Poston characterized the Veteran's psychiatric manifestations as being long-term and resulting in much distress.  

The March 2010 VA examiner documented the Veteran's medical history including as related to service-connected psychiatric disability; reported current examination findings; and diagnosed hypertension.  

The examiner opined that hypertension was not caused by or permanently aggravated by the service-connected psychiatric disorder.  The examiner noted elevated blood pressure findings but stated "none [were] associated with anxiety."  The examiner further indicated that anxiety disorders do not cause or permanently aggravate hypertension.  

Merits

The Veteran is competent to provide an account of hypertension symptomatology; however, in this instance, he lacks the necessary training and expertise to provide a competent medical diagnosis or etiological opinion relating such disability to service or any service-connected disability.  To the extent he purports to provide an etiological opinion as to the claimed hypertension disability his opinions are of no probative value.  

The March 2010 VA examination opinion is inadequate.  The medical opinion does not address whether hypertension was caused or aggravated by medications used to manage the service connected psychiatric disability, nor does the examiner address the relevant statement of Dr. Poston.  The examiner also appears to rely on an inaccurate factual premise that none of the Veteran's elevated blood pressure findings were associated with anxiety, given there is competent medical evidence specifically contradicting this statement.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  Thus, the March 2010 VA examination opinion is of limited, if any, probative value.  

The January 2009 statement of Dr. Poston contains a clear medical opinion, based on relevant medical expertise, consideration and analysis of the relevant medical evidence, relevant secondary sources, and the Veteran's account of symptomatology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the provided medical opinion is highly probative.  While Dr. Poston does not explicitly state that hypertension is permanently aggravated by psychiatric symptoms, he has clearly states that psychiatric manifestations aggravate hypertension and details a disability picture indicative of continuous psychiatric manifestations.  

Moreover, although the courts have rejected the treating physician rule, the probative value of Dr. Poston's opinion is further enhanced when considered with his knowledge and experience treating the service-connected psychiatric disability, including as it pertains to resulting hypertension manifestations, as well as the opinions general consistency with the other medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993). 

Service connection is in effect for an anxiety disorder and the most probative evidence of record relates hypertension to the service-connected disability.  Further, resolving all reasonable doubt in his favor, the evidence reasonably establishes that hypertension is permanently aggravated by the service-connected disability.  Service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.  


REMAND

Since the AOJ issued the June 2012 SOC, the Veteran has been provided a May 2014 VA psychiatric examination and has submitted numerous pieces of relevant evidence that has not been considered by the AOJ in the first instance and no waiver of this procedural right has been received.  In light of the aforementioned facts and the Board's inability to determine at this juncture whether the full benefit on appeal may be allowed, the appeal of the initial rating assigned for the anxiety disorder, not otherwise specified, must be remanded to the AOJ.  See 38 C.F.R. § 20.1304.  

Further, the record indicates that the Veteran receives regular psychiatric treatment; however, relevant VA treatment records generated since the issuance of the June 2012 SOC have not been associated with the claims folder.  Further, the Veteran has submitted piecemeal private treatment records generated since June 2012 and the record does not reflect adequate attempts to obtain all relevant records from these sources.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  On remand, efforts to obtain these records must be undertaken.  

In light of the number of likely relevant outstanding records at this time, VA must also afford the Veteran a contemporaneous VA examination with respect to his service-connected anxiety disorder, not otherwise specified.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

The Veteran was issued a September 2008 rating decision, denying service connection for a headache disability.  The Veteran filed a timely Notice of Disagreement regarding the denial of this claim, as discussed in the INTRODUCTION above.  However, the AOJ has not responded to this Notice of Disagreement with a Statement of the Case addressing the issue.  The Board finds that a Statement of the Case must be issued on remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, to ascertain any private medical care providers and/or facilities where he has received treatment, care, or evaluation, including private psychologist M. Poston, Psy.D., since June 2012.  All development efforts should be associated with the claims file. 

2. Obtain all outstanding VA psychological treatment and hospitalization records, generated since June 2012.  Any negative response should be in writing, and associated with the claims folder.  

3.  After the above development has been competed, schedule the Veteran for an appropriate VA psychiatric examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to provide the full history of the condition, including the Veteran's account of symptomatology.  The examiner must report all pertinent findings and provide a current GAF score.  All necessary tests must be performed.

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.

4.  Then, readjudicate the present matter on appeal.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

5.  Issue a Statement of the Case addressing entitlement to service connection for a headache disability, including as secondary to an anxiety disorder, not otherwise specified.  The denial was contained in a September 2008 rating decision.  Notify the Veteran and his representative of his appellate rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of the claim. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


